                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

CLIFFORD BAILEY, et al.,

      Plaintiffs,                      Case No. 3:17-cv-332

vs.

VERSO COPRPORATION,                    Magistrate Judge Michael J. Newman
                                       (Consent Case)
     Defendant.
______________________________________________________________________

ORDER AND ENTRY DENYING DEFENDANT’S MOTION FOR AN INTERLOCUTORY APPEAL
           AND TO STAY PROCEEDINGS IN THIS COURT (DOC. 47)
______________________________________________________________________

      This civil consent case is before the Court on Defendant’s motion

to file an interlocutory appeal and to stay proceedings in this Court

pending such appeal.       Doc. 47.    Plaintiffs filed a memorandum in

opposition to Defendant’s motion.     Doc. 48.   Thereafter, Defendant filed

a reply.   Doc. 49.     The Court has carefully considered all of the

foregoing, and Defendant’s motion is ripe for decision.

      Courts of appeal lack “jurisdiction to review an order of the

district court unless it is a final decision or otherwise appealable as

an interlocutory order under 28 U.S.C. § 1292(b) or a decision certified

under Fed. R. Civ. P. 54(b).”   Bosley v. Buckeye Fed. Sav. & Loan Ass’n,

928 F.2d 1132, 1132 (6th Cir. 1991).       Defendant seeks to appeal this

Court’s interlocutory Order denying Defendant’s motion for judgment on

the pleadings under 28 U.S.C. § 1292(b), which states:

       When a district judge, in making in a civil action an order
       not otherwise appealable under this section, shall be of
       the opinion that such order involves a controlling question
       of law as to which there is substantial ground for
       difference of opinion and that an immediate appeal from
       the order may materially advance the ultimate termination
       of the litigation, he [or she] shall so state in writing
       in such order.

28 U.S.C. § 1292(b).

     To “certify an order for interlocutory appeal[,]” the undersigned

must be “ ‘of the opinion’ that three conditions exist: ‘[1] the order

involves a controlling question of law to which there is [2] substantial

ground for difference of opinion and ... [3] an immediate appeal may

materially advance the termination of the litigation.”             In re Trump, 874

F.3d 948, 951 (6th Cir. 2017) (emphases omitted).                  “The decision to

certify an appeal pursuant to section 1292(b) is left to the sound

discretion of the district court.”              Sigma Fin. Corp. v. Am. Int’l

Specialty Lines Ins. Co., 200 F. Supp. 2d 710, 723 (E.D. Mich. 2002).

In exercising such discretion, the undersigned is mindful that permitting

appeals   of   interlocutory    orders       under   §   1292(b)   should   be   done

“sparingly” and “only in exceptional cases where an intermediate appeal

may avoid protracted and expensive litigation.”             Kraus v. Bd. of Cnty.

Rd. Comm’rs for Kent Cnty., 364 F.2d 919, 922 (6th Cir. 1966).

     In the Order Defendant seeks to appeal, the undersigned denied

Defendant’s    Rule   12(c)   motion   after    finding    that    the   terms   of   a

collective bargaining agreement (“CBA”) between the parties is patently

ambiguous.     Doc.   46.   Such an issue, while one of law, is not the type

of controlling issue § 1292(b) is meant to address.                Cf. Ahrenholz v.

Bd. of Tr. of Univ. of Ill., 219 F.3d 674, 676 (7th Cir. 2000) (“[T]he

question of the meaning of a contract, though technically a question of

law when there is no other evidence but the written contract itself, is

not what the framers of section 1292(b) had in mind”); Liberty Ins.

Underwriters, Inc. v. Westport Ins. Corp., No. 04 CV 01856 WYD BNB, 2006

                                         2
WL 2734304, at *2 (D. Colo. Sept. 25, 2006) (“[T]he Court’s legal

conclusion that” a particular contractual provision “is ambiguous is not

a ‘pure’ legal issue as contemplated by § 1292(b)”; Aristocrat Leisure

Ltd. v. Deutsche Bank Tr. Co. Ams., 426 F. Supp. 2d 125, 128 (S.D.N.Y.

2005) (“While the meaning of a contract generally is considered to be a

question of law for the court, a question of contract interpretation

typically is not a “controlling question of law” that serves as a basis

for interlocutory appeal”); Catskill Dev., L.L.C. v. Park Place Entm’t

Corp., 206 F.R.D. 78, 94 (S.D.N.Y. 2002) (“Differences over contract

construction are not the sort of ‘controlling question of law’ that

normally gives rise to interlocutory certification”).

     Based on the foregoing, the Defendant’s motion (doc. 47) is DENIED.

     IT IS SO ORDERED.



Date: February 15, 2019                s/ Michael J. Newman
                                       Michael J. Newman
                                       United States Magistrate Judge




                                   3
